IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30021
                            Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

DONALD RAY ODDS

                  Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                        USDC No. 00-CR-85-ALL-A
                          --------------------
                             August 6, 2001

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Donald

Ray Odds has filed a motion to withdraw and a brief as required

by Anders v. California, 386 U.S. 738 (1967).       Odds filed a

response to counsel’s motion, but he did not identify any issue

for our consideration.

     Our independent review of the brief and the appellate record

discloses no nonfrivolous issue.       Accordingly, counsel is excused

from further responsibilities herein, and the APPEAL is

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.